Citation Nr: 1400498	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from February 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2013 for further development.  A review of the record shows that the RO has complied with all remand instructions by advising the Veteran to submit completed medical releases for specific private treatment records and issuing a supplemental statement of the case.  


FINDINGS OF FACT

1.  A current lumbar spine disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to service.

2.  A current cervical spine disability was not manifested during the Veteran's active duty service or for many years thereafter, is not otherwise related to such service, and is not proximately due to/caused by or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a cervical spine disability, to include as secondary to a lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in September 2009.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 
Duty to Assist

VA has obtained service, private and VA treatment records; reviewed Virtual VA and VBMS files; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in June 2010 and January 2012.  Per the January 2013 Board remand instructions, the RO sent a March 2013 letter asking the Veteran to submit releases for specific private treatment records, which included treatment after a post service motor vehicle accident (MVA).  To date, no additional information has been received, and the Veteran failed to provide the requested authorization forms necessary to obtain records from his post service auto accident.  In a statement dated in April 2013, the Veteran's representative noted that they had no additional evidence regarding the Veteran's claims and asked the Board to proceed with appellate review.  The Board notes that individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has held that VA's duty to assist is not always a one-way street, and that if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the Board finds that sufficient efforts to obtain relevant records have been made and VA has no further duty to assist in this regard.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Laws and Regulations

The issues before the Board involve claims of entitlement to service connection for lumbar spine disability and cervical spine disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background

On a claim received in September 2009, the Veteran reported having a low back injury in July 1995 while in service.  A June 1995 service treatment record shows complaints of lower back pain for three weeks after moving a couch.  Lumbar muscle strain was diagnosed.  He was seen two days later with "resolving lumbar strain."  A July 1995 service treatment record shows complaints of low back pain after falling off a light armored vehicle (LAV).  He was taken to the emergency room (ER) where x-rays showed an essentially negative lumbar spine series.  A service treatment record from the following day shows lumbar sprain.  An April 1997 service treatment record shows complaints of back pain after lifting a strut.  A December 1997 report of medical examination shows normal clinical evaluation of the spine.  Nevertheless, in his contemporaneous medical history, the Veteran marked the appropriate box to indicate a past/current history of recurrent back pain/back injury.  The physician's summary indicates unresolved lower back pain since the 1995 fall.

The Veteran also claimed that he had a cervical spine injury in July 1995.  However, a July 1995 radiologic report shows a normal cervical spine.  On a December 1997 report of medical examination, clinical evaluation of the neck and spine were normal.  Abnormality of the feet and scars/tattoos were noted.  In a December 1997 report of medical history, the physician's summary noted sinusitis, injury to the head, use of an inhaler, lower back pain, plantar fasciitis and asbestos exposure.  A dental health questionnaire (signed various times in service from February 1994 to October 1997) shows no indications of any cervical spine disability.    
  
Post service, a January 1999 Progressive Chiropractic shows treatment after an MVA that month when the Veteran's truck was struck from behind.  Among the list of complaints was neck and back pains.  He stated that his symptoms seemed to have progressively worsened over the next couple of days and that he sought treatment at the ER at Marshall Regional Medical Center.  X-rays were taken and medication was prescribed.  He reported that when symptoms continued to worsen, he sought treatment from a Dr. Adams at Med Tex who prescribed medication and referred the Veteran to Progressive Chiropractic for therapy.

A February 1999 doctor's note from Med-Tex Minor Medical Center shows a diagnosis of cervical thoracic lumbar sprain.

A May 2002 private treatment record shows complaints of back pain between the scapula and thoracic spine. 

A December 2002 private treatment record shows the Veteran's report of hurting his back when he jumped from the back of a truck.  As for previous back trouble, the Veteran reported trapezoid muscle strain in May 2002, "Lumbar Strain" few years back and slipped disc treated at Long Regional Hospital ER.  

A January 2003 private treatment record from Dr. John G. Adams shows "Soft tissue damage 2 yrs ago post MVA."

A February 2004 private treatment record from Dr. Pierce D. Nunley notes a 1999 magnetic resonance imaging (MRI) of the Veteran's lumbar spine.

In another February 2004 private treatment record, Dr. Nunley noted that the Veteran "states he's had problems on & off since the fall on his back in 1996 & had chiropractic RX in the past, which has been of no benefit."

In support of his claim, the Veteran submitted a January 2010 private treatment record from Dr. Adams, who stated that he first examined the Veteran in January 2003.  He noted that the Veteran fell 14 feet while working on an LAV in service and was treated as an outpatient at the naval hospital in Camp Lejeune, North Carolina.  The Veteran did not remember the result of the x-rays but was not advised of any fracture at the time.  The Veteran reported having intermittent back problems since then.  Dr. Adams diagnosed L5/S1 disc disease with suspected herniated nucleus pulposis.

When the Veteran was afforded a VA examination in June 2010, the examiner provided negative nexus opinions for the cervical spine and back, and stated that the moderate sized central soft disc herniation at C6-7 and degenerative spondylosis with central soft disc herniation at L5-S1 (but no compromise to the neural foramina) are not secondary to the 1995 fall.  The examiner explained that there was no evidence of recurrent or chronic condition of the neck during the remainder of his active service. 

The Veteran additionally submitted a September 2010 treatment record from 
Dr. Adams, who noted the Veteran's acceptance into the military without any back problems and the many episodes of lumbar spine treatment since the in-service incident.  He noted that this "is now a chronic disease and I believe it is more likely than not that this is all traceable directly back to his injury while on active duty in 1995.  He also has developed some arthritis in the lumbar spine and now he also is having cervical spine problems, which I believe certainly more likely than not are the result of the degenerative process set up in the lumbar spine from his injuries while in the Marine Corps."

The Veteran was afforded a VA examination in January 2012.  The VA examiner opined that it is less likely as not that the disabilities were incurred in or caused by a service connected event.  The examiner noted that the Veteran was treated for back strain in 1995 and 1997 in service.  Post service, he was treated in 1999, and the first documentation of lumbar disc disease is noted by examination and an MRI in 2004.  The examiner noted that according to records, the Veteran had pain occasionally since 1995 but had sudden onset of severe low back pain in 2004.  The examiner further noted a time interval from 1995 and 1997, until documentation of disc problems in 2004.  He stated that the Veteran does have lumbar and cervical disc disease but that there is no documentation until 2004.  The examiner found difficulty in correlating lumbar strain in 1995 and 1997 to lumbar disc disease in 2004.  He stated that the cervical spine shows evidence of degenerative disease but is not specifically related to the in-service lumbar strain, "but would appear to be more of a time related degenerative process."

In a February 2012 letter, Dr. Adams provided another positive nexus opinion.  He reiterated the in-service fall and treatment in service, and noted that the Veteran "has had frequent medical visits in regard to his back pain."  He further noted a second injury-lifting a strut that weighed approximately 300 pounds.  
Dr. Adams noted his review of military records, VA treatment records and his own records and stated that to "the best of my knowledge and history from" the Veteran "there have been no other injuries to his back."  The examiner then noted post service treatment.  He stated that according to military examination records, there was no degenerative disc disease at time of entry into service and noted that the 1995 fall is documented in military records along with treatments of low back pain/strain.  He opined that it is more likely than not that the current DDD is attributable to the injury sustained while on active duty from the fall, as well as the lifting injury.  He also opined that the current cervical disability is more likely than not attributable to the lumbar spine injury.  The examiner reiterated his review of military records, VA records and his own records.  He concluded, "I strongly feel that after reviewing all available evidence" that the Veteran's "current degenerative spine disease and cervical spine disease are directly related to the injury from the fall from the light armored vehicle and the lifting injury while on active duty with the US Marines."

Analysis

Overall, service connection on a direct basis for both disabilities is not warranted.  

Regarding the back disability, service treatment records show treatment on various occasions after moving furniture, falling off an LAV and lifting a heavy object.  
Dr. Adams' positive medical nexus opinions are based on no back disability prior to entering service and back pains since falling and lifting in service.  VA examination reports, however, reflect negative nexus opinions.  

As for the cervical spine disability, the Board acknowledges the Veteran's claim of secondary service connection.  The Board notes, however, that even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998).  However, service treatment records show a normal radiologic findings in July 1995.  Upon exiting service, clinical evaluation of the neck was normal.  Other disorders were noted, but there were no indications of any cervical spine disabilities.  The only medical opinion addressing direct service connection of the neck is from June 2010 in which the VA examiner provided a negative nexus opinion that was based on no evidence of recurrent or chronic condition of the neck for the remainder of service after the 1995 incident.  There are no competent medical opinions to the contrary.  

The Board acknowledges the Veteran's contention that he should be service connected since he had no problems prior to service and only experienced problems since falling off of a LAV and lifting a strut in service.  In a statement received in March 2012, the Veteran reported that the 1999 motor vehicle accident "only served to worsen my chronic back injury".  He stated, "The fact that there is medical documentation of chronic back pain since 1995 and evidence of degenerative disc disease in 2004 would show worsening of the back injury.  The fact that there has been documented medical evidence of back + cervical pain since the fall on active duty would support that the injury caused chronic low back + cervical pain that worsened over time."  

The Board acknowledges that as a lay person, the Veteran may be competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the Board finds that the most current VA medical opinion the most probative evidence of record as the examiner considered the Veteran's reports of continuous pain since the incidents in service, noted in-service and post service treatment, discussed the 1999 MVA accident and considered other factors when rendering rationales for his opinions-length of time of manifestation of disc problems since leaving service and age-related disorders.  Even when considering the Veteran's reports of disabilities since service, and Dr. Adams' January 2010 opinion, the January 2012 VA examiner still provided negative nexus opinions.  There is also a June 2010 VA medical opinion provided by a different examiner, who also rendered a negative nexus opinion.    

In addition, the lack of cooperation from the Veteran in obtaining certain treatment records that pertain to treatment following the post service MVA also weigh against his credibility as it suggests that he is avoiding review of such records.  By letter dated in March 2013, the RO specifically asked the Veteran to send completed release forms in order to obtain specific records that appeared pertinent to the claim.  To date, there has been no response from either the Veteran or his representative.   

Regarding the positive nexus opinions, in March 2013, the Veteran asked for reasonable doubt since Dr. Adams has been his family doctor for many years and knows "first hand all of my medical history and his opinion should be afforded more weight."  However, as noted by the Board in January 2013, Dr. Adams reported first seeing the Veteran in January 2003, when there is a January 1999 private treatment record noting treatment by a Dr. Adams at Med-Tex following a MVA.  If this is the same Dr. Adams who had treated the Veteran in 1999, the inconsistency of when Dr. Adams had first treated the Veteran weighs against the doctor's credibility.  

Even if it were a different doctor, Dr. Adam's opinions are inadequate as they do not reflect full consideration of the Veteran's entire past medical history.  The September 2010 opinion leaves out discussion of treatment following a post service MVA.  Furthermore, in the February 2012 opinion, Dr. Adams noted the fall and lifting in service and declared "to the best of my knowledge, there are no other injuries to his back."  However, there is a February 1999 documentation of a cervical thoracic lumbar sprain treated at his medical facility.  In addition, in January 2003, Dr. Adams himself wrote "soft tissue damage 2 years ago post MVA." (Emphasis added).

Service connection on a secondary basis is also not warranted.  The Board acknowledges the Veteran's assertions that his cervical spine disability is secondary to his lumbar spine disability.  In support of his claim, the Veteran submitted private medical opinions from Dr. Adams.  Nevertheless, service connection on a secondary basis is not warranted since the Veteran is not service connected for his lumbar spine disability.  In fact, he is not service-connected for any disability.  Thus, service connection of the cervical spine disability on a secondary basis is not warranted.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims.



ORDER

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to service connection for cervical spine disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


